Execution Version


EIGHTH AMENDMENT TO SECOND AMENDED AND RESTATED CREDIT AGREEMENT


This EIGHTH AMENDMENT TO SECOND AMENDED AND RESTATED CREDIT AGREEMENT (this
“Agreement”) dated as of January 23, 2020, is among Lilis Energy Inc., a Nevada
corporation (the “Borrower”), certain Subsidiaries of the Borrower (the
“Guarantors”), BMO Harris Bank N.A. (“BMO”), as Administrative Agent for the
Lenders, and the other Lenders from time to time party hereto.
Recitals
A.    WHEREAS, the Borrower, the Guarantors, the Lenders party thereto and the
Administrative Agent are parties to that certain Second Amended and Restated
Senior Secured Revolving Credit Agreement dated as of October 10, 2018 (as
amended, restated, amended and restated, supplemented or otherwise modified from
time to time, the “Credit Agreement”), pursuant to which the Lenders have made
certain credit available to and on behalf of the Borrower.
B.    WHEREAS, subject to the terms and conditions set forth herein, the Lenders
have agreed to make amendments to the Credit Agreement as set forth herein.
C.    NOW, THEREFORE, in consideration of the premises and the mutual covenants
herein contained, for good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, the parties hereto, which include
all of the Lenders party to the Credit Agreement, agree as follows:
Section 1Defined Terms. Each capitalized term which is defined in the Credit
Agreement, but which is not defined in this Agreement, shall have the meaning
ascribed to such term in the Credit Agreement.
Section 2Amendment. Subject to the occurrence of the Effective Date, the
following amendments to the Credit Agreement shall be made:
2.1    Amendments to Section 1.01.
(a)    The following definitions are hereby added to the Credit Agreement in
their entirety where alphabetically appropriate, in each case, to read as
follows:
“Eighth Amendment Effective Date” means January 23, 2020
“Applicable Date” has the meaning given to such term in the definition of
“Indebtedness”.
(b)    The definition of “Indebtedness” is hereby amended and restated in its
entirety to read as follows:
“Indebtedness” of any Person means (without duplication):
(a) all obligations of such Person for borrowed money or evidenced by bonds,
bankers’ acceptances, debentures, notes or other similar instruments;
(b) all obligations of such Person (whether contingent or otherwise) in respect
of letters of credit, bank guarantees, surety or other bonds and similar
instruments;




007870-0083-33557934

--------------------------------------------------------------------------------




(c) all accounts payable and all accrued expenses, liabilities or other
obligations of such Person to pay the deferred purchase price of Property or
services (including insurance premium payables and contingent obligations when
they become due and payable), other than those which are being contested in good
faith by appropriate action and for which adequate reserves have been maintained
in accordance with GAAP;
(d) the principal component of all Capital Lease Obligations;
(e) all Indebtedness (as defined in the other clauses of this definition) of
others secured by (or for which the holder of such Indebtedness has an existing
right, contingent or otherwise, to be secured by) a Lien on any Property of such
Person, whether or not such Indebtedness is assumed by such Person (provided
that, to the extent recourse is limited to such Property, the amount of such
Indebtedness for purposes of this clause (e) shall be an amount equal to the
lesser of the amount of such Indebtedness and the Fair Market Value of the
encumbered Property);
(f) all Indebtedness (as defined in the other clauses of this definition) of
others guaranteed by such Person or in which such Person otherwise assures a
creditor against loss of the Indebtedness (howsoever such assurance shall be
made) to the extent of the lesser of the amount of such Indebtedness and the
maximum stated amount of such guarantee or assurance against loss;
(g) all obligations or undertakings of such Person to maintain or cause to be
maintained the financial position or covenants of others and, to the extent
entered into as a means of providing credit support for the obligations of
others and not primarily to enable such Person to acquire any such Property, all
obligations or undertakings of such Person to purchase the Indebtedness of
Property of others;
(h) any Indebtedness of a partnership for which such Person is liable either by
agreement, by operation of law or by a Governmental Requirement but only to the
extent of such liability;
(i) Disqualified Capital Stock;
(j) net Swap Obligations of such Person (for purposes hereof, the amount of any
net Swap Obligations on any date shall be deemed to be the Swap Termination
Value thereof as of such date); and
(k) the undischarged balance of any production payment created by such Person or
for the creation of which such Person directly or indirectly received payment.
The Indebtedness of any Person shall include all obligations of such Person of
the character described above to the extent such Person remains legally liable
in respect thereof notwithstanding that any such obligation is not included as a
liability of such Person under GAAP;
provided that Indebtedness shall not include (i) (A) from and after the Eighth
Amendment Effective Date until March 31, 2020 (or such later date as the
Majority Lenders may agree in their sole discretion (such date, the “Applicable
Date”)), trade and other ordinary-course payables and accrued expenses arising
in the ordinary course of business and (B) from and after the Applicable Date,
trade and other ordinary-course payables and accrued expenses arising in the
ordinary course of business that are not overdue by more than ninety (90) days
(other than those which are being contested in good faith by appropriate action
and for which adequate reserves have been maintained in accordance with GAAP),
(ii) deferred or prepaid revenues, (iii) purchase price holdbacks in respect of
a portion of the purchase price of an asset to satisfy warranty or other
unperformed obligations of the respective seller, (iv) in the case of the
Borrower and the Restricted Subsidiaries, (A) all intercompany Indebtedness
having a term not exceeding 364 days (inclusive of any roll-over or extensions
of terms) and made in the ordinary course of business and (B) intercompany
liabilities in connection with the cash management, tax and accounting
operations of the Borrower and the Restricted


2
007870-0083-33557934

--------------------------------------------------------------------------------




Subsidiaries, (v) in-kind obligations relating to net oil, natural gas liquids
or natural gas balancing positions arising in the ordinary course of business
and (vi) any obligation in respect of a farm-in agreement or similar arrangement
whereby such Person agrees to pay all or a share of the drilling, completion or
other expenses of an exploratory or development well (which agreement may be
subject to a maximum payment obligation, after which expenses are shared in
accordance with the working or participation interest therein or in accordance
with the agreement of the parties) or perform the drilling, completion or other
operation on such well in exchange for an ownership interest in an oil or gas
property.
2.2    Amendment to Section 3.04(c)(ii)(B)(1). Section 3.04(c)(ii)(B)(1) of the
Credit Agreement is hereby amended and restated in its entirety to read as
follows:
(1) with respect to any Borrowing Base Deficiency that exists upon the January
17, 2020, Scheduled Redetermination the Borrower shall pay off such Borrowing
Base Deficiency in not more than four equal installments by prepaying the
Borrowings in an amount equal to one-fourth (1/4th) of such Borrowing Base
Deficiency on the following schedule: (I) one-fourth (1/4) of such Borrowing
Base Deficiency shall be paid on or prior to February 7, 2020, (II) one-fourth
(1/4) of such Borrowing Base Deficiency shall be paid on or prior to February
14, 2020, (III) one-fourth (1/4) of such Borrowing Base Deficiency shall be paid
on or prior to March 16, 2020, and (IV) one-fourth (1/4) of such Borrowing Base
Deficiency shall be paid on or prior to April 14, 2020, so that the Borrowing
Base Deficiency (as such Borrowing Base Deficiency may be further increased or
reduced during such repayment period as a result of a Borrowing Base
redetermination or other adjustment of the Borrowing Base pursuant to the
Borrowing Base Adjustment Provisions) is reduced to zero by April 14, 2020, and
Section 3    Other Agreements. No Group Member may incur Indebtedness pursuant
to Section 9.02(n) of the Credit Agreement from the Effective Date until the
Applicable Date unless otherwise agreed by the Majority Lenders.
Section 4    Conditions Precedent to Effective Date. This Agreement shall become
effective on the date (such date, the “Effective Date”) when each of the
following conditions is satisfied (or waived) in accordance with the terms
herein:
4.1    The Administrative Agent and the Lenders, shall have received
reimbursement or payment of all reasonable and documented out-of-pocket expenses
(if any) required to be reimbursed or paid by the Borrower under Section 12.03
of the Credit Agreement (including, the fees, charges and disbursements of
Simpson Thacher & Bartlett LLP, counsel to the Administrative Agent and other
advisors to the Administrative Agent in accordance therewith (if any)).
4.2    The Administrative Agent shall have received from the Borrower, each
Guarantor, and each Lender, counterparts of this Agreement signed on behalf of
such Persons.
4.3    As of the Effective Date, after giving effect to this Agreement, (a) the
representations and warranties of each Loan Party set forth in the Credit
Agreement and in each other Loan Document are true and correct in all material
respects (unless already qualified by materiality in which case such applicable
representation and warranty shall be true and correct), except to the extent
such representations and warranties expressly relate to an earlier date, in
which case they shall be true and correct in all material respects (unless
already qualified by materiality in which case such applicable representation
and warranty shall be true and correct) as of such earlier date and (b) no
Default or Event of Default has occurred and is continuing.


3
007870-0083-33557934

--------------------------------------------------------------------------------




Each party hereto hereby authorizes and directs the Administrative Agent to
declare the this Agreement to be effective (and the Effective Date shall occur)
when it has received documents confirming or certifying, to the reasonable
satisfaction of the Administrative Agent, compliance with the conditions set
forth in this Section 4. Such declaration shall be final, conclusive and binding
upon all parties to the Credit Agreement for all purposes.
Section 5    Miscellaneous.
5.1    The amendments and agreements contained herein, shall not be a consent,
waiver or agreement by the Administrative Agent or the Lenders of any Defaults
or Events of Default, as applicable, which may exist or which may occur in the
future under the Credit Agreement or any other Loan Document, or any future
defaults of the same provision waived hereunder (collectively, “Violations”).
Similarly, nothing contained in this Agreement shall directly or indirectly in
any way whatsoever: (a) impair, prejudice or otherwise adversely affect the
Administrative Agent’s or the Lenders’ right at any time to exercise any right,
privilege or remedy in connection with the Credit Agreement or any other Loan
Document, as the case may be, with respect to any Violations, (b) except as set
forth herein, amend or alter any provision of the Credit Agreement, the other
Loan Documents, or any other contract or instrument, or (c) constitute any
course of dealing or other basis for altering any obligation of the Borrower or
any right, privilege or remedy of the Administrative Agent or the Lenders under
the Credit Agreement, the other Loan Documents, or any other contract or
instrument, as applicable. Nothing in this letter shall be construed to be a
consent by the Administrative Agent or the Lenders to any Violations.
5.2    Confirmation. The provisions of the Credit Agreement shall remain in full
force and effect following the Effective Date.
5.3    Ratification and Affirmation; Representations and Warranties. Each of the
Guarantors and the Borrower (a) acknowledges the terms of this Agreement,
(b) ratifies and affirms its obligations under, and acknowledges its continued
liability under, each Loan Document (including, without limitation, the
Guaranteed Liabilities) and agrees that each Loan Document remains in full force
and effect as expressly amended hereby, (c) certifies to the Lenders, on the
Effective Date, as applicable, that, after giving effect to this Agreement and
the amendments and transactions occurring on the Effective Date, (i) the
representations and warranties of each Loan Party set forth in the Credit
Agreement and in each other Loan Document are true and correct in all material
respects (unless already qualified by materiality in which case such applicable
representation and warranty are true and correct), except to the extent such
representations and warranties expressly relate to an earlier date, in which
case they are true and correct in all material respects (unless already
qualified by materiality in which case such applicable representation and
warranty are true and correct) as of such earlier date and (ii) no Default or
Event of Default has occurred and is continuing, (d) acknowledges that it is a
party to certain Security Instruments securing the Secured Obligations and
agrees that according to their terms the Security Instruments to which it is a
party will continue in full force and effect to secure the Secured Obligations
under the Loan Documents, as the same may be amended, supplemented or otherwise
modified, and (e) hereby authorizes and directs any Secured Party which is a
deposit bank at which accounts of any Loan Party are held to deliver to the
Administrative Agent a report reflecting the balances of such accounts of the
Loan Parties, as may be requested by the Administrative Agent.
5.4    Counterparts. This Agreement may be executed by one or more of the
parties to this Agreement on any number of separate counterparts, and all of
said counterparts taken together shall be deemed to constitute one and the same
instrument. Delivery of an executed a signature page of this Agreement


4
007870-0083-33557934

--------------------------------------------------------------------------------




by facsimile or email transmission shall be effective as delivery of a manually
executed counterpart of this Agreement.
5.5    No Oral Agreement. This Agreement, the Credit Agreement, the other Loan
Documents and any separate letter agreement with respect to fees payable to the
Administrative Agent constitute the entire contract among the parties relating
to the subject matter hereof and thereof and supersede any and all previous
agreement and understandings, oral or written, relating to the subject matter
hereof and thereof. THIS AGREEMENT, THE CREDIT AGREEMENT AND THE OTHER LOAN
DOCUMENTS REPRESENT THE FINAL AGREEMENT AMONG THE PARTIES HERETO AND THERETO AND
MAY NOT BE CONTRADICTED BY EVIDENCE OF PRIOR, CONTEMPORANEOUS OR SUBSEQUENT ORAL
AGREEMENT OF THE PARTIES. THERE ARE NO UNWRITTEN ORAL AGREEMENTS BETWEEN THE
PARTIES.
5.6    GOVERNING LAW. THIS AGREEMENT SHALL BE GOVERNED BY, AND CONSTRUED IN
ACCORDANCE WITH, THE LAW OF THE STATE OF NEW YORK.
5.7    Payment of Expenses. The Borrower hereby reconfirms its obligations
pursuant to Section 12.03 of the Credit Agreement. In accordance with Section
12.03 of the Credit Agreement, the Borrower agrees to pay or reimburse the
Administrative Agent for all of its reasonable and documented out-of-pocket
expenses incurred in connection with this Agreement, any other documents
prepared in connection herewith and the transactions contemplated hereby,
including, without limitation, the reasonable fees, charges and disbursements of
counsel to the Administrative Agent.
5.8    Severability. Any provision of this Agreement or any other Loan Document
held to be invalid, illegal or unenforceable in any jurisdiction shall, as to
such jurisdiction, be ineffective to the extent of such invalidity, illegality
or unenforceability without affecting the validity, legality and enforceability
of the remaining provisions hereof or thereof, and the invalidity of a
particular provision in a particular jurisdiction shall not invalidate such
provision in any other jurisdiction.
5.9    Successors and Assigns. This Agreement shall be binding upon and inure to
the benefit of the parties hereto and their respective successors and assigns in
accordance with Section 12.04 of the Credit Agreement.
5.10    Loan Documents. This Agreement is a Loan Document.
5.11    GENERAL RELEASE.
(a)    AS PART OF THE CONSIDERATION FOR THE LENDERS’ AND THE ADMINISTRATIVE
AGENT’S EXECUTION OF THIS AGREEMENT, EACH LOAN PARTY, ON BEHALF OF ITSELF AND
ITS SUCCESSORS, ASSIGNS, EQUITYHOLDERS, SUBSIDIARIES, AFFILIATES, OFFICERS,
PARTNERS, DIRECTORS, EMPLOYEES, AGENTS AND ATTORNEYS (COLLECTIVELY, THE
“RELEASING PARTIES”) HEREBY FOREVER, FULLY, UNCONDITIONALLY, AND IRREVOCABLY
RELEASES, WAIVES, AND FOREVER DISCHARGES THE LENDERS, THE ADMINISTRATIVE AGENT,
THE ISSUING BANKS AND EACH OF THEIR SUCCESSORS, ASSIGNS, EQUITYHOLDERS,
SUBSIDIARIES, AFFILIATES, OFFICERS, DIRECTORS, EMPLOYEES, AGENTS, AND ATTORNEYS
AND OTHER PROFESSIONALS (COLLECTIVELY, THE “RELEASEES”) FROM ANY AND ALL CLAIMS,
LIABILITIES, OBLIGATIONS, DEBTS, DEMANDS, CAUSES OF ACTION (WHETHER AT LAW OR IN
EQUITY OR OTHERWISE), DAMAGES, COSTS, ATTORNEYS’ FEES, SUITS, CONTROVERSIES,
ACTS AND


5
007870-0083-33557934

--------------------------------------------------------------------------------




OMISSIONS, DEFENSES, COUNTERCLAIMS, SETOFFS, AND OTHER CLAIMS OF EVERY KIND OR
NATURE WHATSOEVER, WHETHER KNOWN OR UNKNOWN, WHETHER LIQUIDATED OR UNLIQUIDATED,
MATURED OR UNMATURED, FIXED OR CONTINGENT, DIRECTLY OR INDIRECTLY ARISING OUT
OF, CONNECTED WITH, RESULTING FROM OR RELATED TO ANY ACT OR OMISSION UNDER ANY
LOAN DOCUMENT BY ANY LENDER OR THE ADMINISTRATIVE AGENT OR ANY OTHER RELEASEE
PRIOR TO THE DATE HEREOF (COLLECTIVELY, THE “CLAIMS”); PROVIDED THAT THE
FOREGOING SHALL NOT RELEASE CLAIMS RESULTING FROM THE GROSS NEGLIGENCE OR
WILLFUL MISCONDUCT OF ANY RELEASEE AS DETERMINED BY A FINAL NON-APPEALABLE
JUDGMENT OF A COURT OF COMPETENT JURISDICTION. EACH LOAN PARTY FURTHER AGREES
THAT IT SHALL NOT COMMENCE, INSTITUTE, OR PROSECUTE ANY LAWSUIT, ACTION OR OTHER
PROCEEDING, WHETHER JUDICIAL, ADMINISTRATIVE OR OTHERWISE, TO COLLECT OR ENFORCE
ANY CLAIM EXCEPT THAT NO LOAN PARTY SHALL HAVE ANY OBLIGATION HEREUNDER WITH
RESPECT TO ANY CLAIM RESULTING FROM THE GROSS NEGLIGENCE OR WILLFUL MISCONDUCT
OF ANY RELEASEE AS DETERMINED BY A FINAL NON-APPEALABLE JUDGMENT OF A COURT OF
COMPETENT JURISDICTION. FURTHERMORE, EACH OF THE RELEASING PARTIES HEREBY
ABSOLUTELY, UNCONDITIONALLY AND IRREVOCABLY COVENANTS AND AGREES WITH AND IN
FAVOR OF EACH RELEASEE THAT IT WILL NOT SUE (AT LAW, IN EQUITY, IN ANY
REGULATORY PROCEEDING OR OTHERWISE) ANY RELEASEE ON THE BASIS OF ANY CLAIM
RELEASED AND/OR DISCHARGED BY THE RELEASING PARTIES PURSUANT TO THIS SECTION
5.11. IN ENTERING INTO THIS AGREEMENT, EACH OF THE RELEASING PARTIES HAS
CONSULTED WITH, AND HAS BEEN REPRESENTED BY, LEGAL COUNSEL AND EXPRESSLY
DISCLAIMS ANY RELIANCE ON ANY REPRESENTATIONS, ACTS OR OMISSIONS BY ANY OF THE
RELEASEES AND HEREBY AGREES AND ACKNOWLEDGES THAT THE VALIDITY AND EFFECTIVENESS
OF THE RELEASES SET FORTH ABOVE DO NOT DEPEND IN ANY WAY ON ANY SUCH
REPRESENTATIONS, ACTS AND/OR OMISSIONS OR THE ACCURACY, COMPLETENESS OR VALIDITY
THEREOF.
(b)    THE PROVISIONS OF THIS SECTION 5.11 SHALL SURVIVE AND REMAIN IN FULL
FORCE AND EFFECT REGARDLESS OF THE CONSUMMATION OF THE TRANSACTIONS CONTEMPLATED
HEREBY, THE REPAYMENT OR PREPAYMENT OF ANY OF THE LOANS, OR THE TERMINATION OF
THE CREDIT AGREEMENT, THIS AGREEMENT, ANY OTHER LOAN DOCUMENT OR ANY PROVISION
HEREOF OR THEREOF.
(c)    EACH RELEASING PARTY UNDERSTANDS, ACKNOWLEDGES AND AGREES THAT THE
RELEASE SET FORTH ABOVE MAY BE PLEADED AS A FULL AND COMPLETE DEFENSE AND MAY BE
USED AS A BASIS FOR AN INJUNCTION AGAINST ANY ACTION, SUIT OR OTHER PROCEEDING
WHICH MAY BE INSTITUTED, PROSECUTED OR ATTEMPTED IN BREACH OF THE PROVISIONS OF
SUCH RELEASE.
[Signature Pages Follow]


6
007870-0083-33557934

--------------------------------------------------------------------------------






IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed effective as of the Effective Date.


BORROWER:


LILIS ENERGY, INC.
 
 
 
 
 
By: /s/ Joseph C. Daches                                       
 
Name: Joseph C. Daches
 
Title: Chief Executive Officer, President and Chief Financial Officer


GUARANTORS:


BRUSHY RESOURCES, INC.
 
HURRICANE RESOURCES LLC
 
IMPETRO OPERATING LLC
 
LILIS OPERATING COMPANY, LLC
 
IMPETRO RESOURCES, LLC
 
 
 
 
 
Each By: /s/ Joseph C. Daches                               
 
Name: Joseph C. Daches
 
Title: Chief Executive Officer, President and Chief Financial Officer



    
[Eighth Amendment to Second Amended and Restated Credit Agreement]

--------------------------------------------------------------------------------






ADMINISTRATIVE AGENT:
BMO HARRIS BANK N.A.,
as Administrative Agent, and a Lender



By:        /s/ Melissa Guzmann
Name:    Melissa Guzmann
Title:    Director


[Eighth Amendment to Second Amended and Restated Credit Agreement]

--------------------------------------------------------------------------------






LENDERS:
TRUIST BANK, as successor in Merger to SUNTRUST BANK,
as a Lender

By:     /s/ William S. Krueger         
Name:    William S. Krueger
Title:    Senior Vice President
    


[Eighth Amendment to Second Amended and Restated Credit Agreement]

--------------------------------------------------------------------------------






CAPITAL ONE, NATIONAL ASSOCIATION,
as a Lender
By:    /s/ Michael P. Robinson         
Name:    Michael P. Robinson
Title:    Vice President
    


[Eighth Amendment to Second Amended and Restated Credit Agreement]

--------------------------------------------------------------------------------






CREDIT SUISSE AG, CAYMAN ISLANDS BRANCH, as a Lender
By: /s/ Bryan J. Matthews             
Name:    Bryan J. Matthews
Title:    Authorized Signatory


By: /s/ Megan Kane             
Name:    Megan Kane
Title:    Authorized Signatory
    




[Eighth Amendment to Second Amended and Restated Credit Agreement]

--------------------------------------------------------------------------------






CAPITAL ONE, NATIONAL ASSOCIATION,
as a Lender
By:    /s/ Michael P. Robinson         
Name:    Michael P. Robinson
Title:    Vice President
    




[Eighth Amendment to Second Amended and Restated Credit Agreement]

--------------------------------------------------------------------------------






CREDIT SUISSE AG, CAYMAN ISLANDS BRANCH, as a Lender
By: /s/ Bryan J. Matthews             
Name:    Bryan J. Matthews
Title:    Authorized Signatory


By: /s/ Megan Kane             
Name:    Megan Kane
Title:    Authorized Signatory


[Eighth Amendment to Second Amended and Restated Credit Agreement]